Case 19-02022-jrs       Doc 22    Filed 07/12/19 Entered 07/12/19 09:24:30          Desc Main
                                  Document      Page 1 of 2




  IT IS ORDERED as set forth below:



  Date: July 11, 2019
                                                    _____________________________________
                                                                James R. Sacca
                                                          U.S. Bankruptcy Court Judge

  _______________________________________________________________

                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF GEORGIA
                                GAINESVILLE DIVISION

In re:                           )
                                 )                  Chapter 7
HELEN CAIN DOYLE,                )
                                 )                  Case No. 19-20124-JRS
      Debtor.                    )
                                 )
FIRST AMERICAN TITLE             )
INSURANCE, COMPANY and           )
GMAC MORTGAGE, LLC,              )
                                 )                  Adversary Proceeding 19-02022-JRS
      Plaintiffs,                )
                                 )
v.                               )
                                 )
HELEN CAIN DOYLE a/k/a HELEN     )
ELIZABETH DOYLE a/k/a ELIZABETH )
C. DOYLE; JEFFREY L. FREELAN;    )
GEORGIA RECOVERY SERVICES, INC., )
                                 )
      Defendants.                )

                                            ORDER

         Plaintiffs commenced the above-styled adversary proceeding on May 10, 2019, by filing a


                                                1
Case 19-02022-jrs       Doc 22       Filed 07/12/19 Entered 07/12/19 09:24:30            Desc Main
                                     Document      Page 2 of 2


Complaint to determine the dischargeability of certain indebtedness.            On June 14, 2019,

Defendant, Jeffrey L. Freeland (“Mr. Freeland”), filed a pro se response to the Complaint on behalf

of Georgia Recovery Services, Inc. Mr. Freeland does not appear to be an attorney licensed to

practice law in this Court. It is well-settled law in this district that an artificial entity must be

represented by an attorney.      Mr. Freeland may not, therefore, represent Georgia Recovery

Services, Inc. in this action. Accordingly, it is

       ORDERED that, on or before, July 25, 2019, an attorney duly licensed to practice law in

this Court must file a notice of appearance on the docket that indicates that he or she will represent

Georgia Recovery Services, Inc. in this adversary proceeding and it is

       FURTHER ORDERED that if no such timely appearance is entered on the docket,

Plaintiffs’ Motion to Strike the response of Georgia Recovery Services, Inc. shall be granted

without further notice or hearing.

       The clerk is directed to serve a copy of this order on Plaintiffs, counsel for Plaintiffs,

Defendants, and the U.S. Trustee.

                                         END OF ORDER




                                                    2
